DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sebes et al. (US 2019/213820).
Sebes et al. teaches (abstract):
“A system to configure, manage, and execute voting includes a voter console device and a server system. The voter console is operable to communicate a digital voter identification corresponding to a voter to the server system over a first communication channel. The server system applying the digital voter identification to a voter associator device and a geo-temporal associator device to identify a ballot layout for the voter for a configured future election event. The server system applies the ballot layout to generate a ballot for the voter for the configured future election event. The server system communicates the ballot digitally to the voter console device, and forms a digital package including the digital voter identification and a representation of the ballot as completed by the voter. The voter console communicates the digital package over a second communication channel independent and separate from the first communication channel, the second communication channel providing intrusion-protected and anonymous transport of the digital package to the server system. The server system separates the digital voter identification from the representation of the ballot as completed by the voter and to count and tally votes identified from marks made to the representation of the ballot as completed by the voter.”

Electronic ballots are prepared and communicated digitally over a network (i.e. over the Internet) to a device operated by the user. The ballot is sent to the user and voting is completed, submitted, and tallied.

Regarding validation, this is discussed at para 0060, 0158, 0166 and at figures 6, 25, 28 and 31.

While Sebes et al. only discusses validating votes/ballots and does not explicitly discussion marking ballots as invalid, it is inherent that validation of ballots will yield some ballots that are deemed invalid.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In particular, the prior art fails to teach or fairly suggest, in the context of all limitations of claim 1, the arrangement wherein the step of receiving a submitted ballot includes the following: submitting a first ballot copy as an entry in a database; submitting a second ballot copy as document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876